                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
      \                            WESTERN DMSION
                                     No. 5:20-CV-573-D


ARTHUR VINCENT,                             )
                                            )
                           Plaintiff,       )
                                            )
                 v.                         )                      ORDER
                                            )
BAKER MOTORSPORTS and                       )
PERFORMANCE FINANCE,                        )
                                            )
                           Defendants.      )


          On October 30, 2020, plaintiff, appearing pm se, filed a motion to proceed in forma pauperis

[D.E. 1]. Pursuant to 28 U.S.C. § 636(b)(l), the court referred the matter to Magistrate Judge.

Kimberly A. Swank for a memorandum and recommendation on the plaintiff's motion to proceed

in forma pauperis and for a frivolity review [D.E. 4]. On June 21, 2021, Magistrate Judge Swank

issued a Memorandum and Recommendation ("M&R") and recommended that the complaint be

dismissed and that all other motions filed in the action be stricken or terminated. See [D.E. 14]. On

July 12, 2021, plaintiff objected to the M&R [D.E. 16].

          ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636{b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). If a party makes only general objections, de novo review is not



             Case 5:20-cv-00573-D Document 17 Filed 07/20/21 Page 1 of 2
required. See Wells v. Shriners Hosp., 109 F.3d 198,200 (4th Cir. 1997). In "order to preserve for

appeal an issue in a magistrate judge's report, a party must object to the finding or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection." Martin v. Duffy. 858 F.3d 239, 245 (4th Cir. 2017) (quotation omitted); see

United States v. Midgette, 478 F.3d 616,622 (4th Cir. 2007).

       The court has reviewed the M&R and the record. Plaintiff's objections merely restate the

arguments made in the complaint and are overruled. See [D.E. 16] 3-4; [D.E. 15] 2-4. There is no

clear error on the face of the record. See Diamond, 416 F.3d at 315. Thus, the court adopts the

conclusion in the M&R that the court lacks subject-matter jurisdiction and dismisses the complaint

       In sum, the court GRANTS plaintiff's motion to proceed in forma pauperis [D.E. l],

DENIES plaintiff's motion for default judgment [D.E. 6], DISMISSES as moot defendant's motion

todismiss[D.E.10],DISMISSESasmootplaintiff'smotionstostrike[D.E.12, 13], OVERRULES

plaintiff's objections to the M&R [D.E. 16], ADOPTS the conclusions in the M&R [D.E. 14], and

DISMISSES plaintiff's complaint for lack of subject-matter jurisdiction. Plaintiff must seek relief

in state court. The clerk shall close the case.

       SO ORDERED. This ~Oday of July 2021.



                                                            if1ms ~ i;~V£il m
                                                            United States District Judge




                                                   2
           Case 5:20-cv-00573-D Document 17 Filed 07/20/21 Page 2 of 2
